Citation Nr: 0923689	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-10 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee.  

2.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from August 2000 to January 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  

Due to the location of the Veteran's residence, the 
jurisdiction of his appeal was transferred to the RO in St. 
Petersburg, Florida in August 2004.  

In November 2008, the Board remanded the Veteran's appeal to 
the Appeals Management Center (AMC) in Washington, D.C.  
Following completion of the requested actions, as well as a 
continued denial of the claims on appeal, the Remand and 
Rating Development Team in Huntington, West Virginia returned 
the Veteran's case to the Board in May 2009 for further 
appellate review.  


FINDINGS OF FACT

1.  Patellofemoral pain syndrome of the left knee is 
manifested by pain on ranges of motion, clicking on 
extension, and slight limitation of flexion (to 90 degrees) 
but by no other pathology.  

2.  A chronic right hip disorder is not currently shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
10 percent for patellofemoral pain syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5260-5262 
(2008).  

2.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

Initial Increased Rating for a Left Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Initially, by a May 2004 rating action, the RO granted 
service connection for patellofemoral pain syndrome of the 
left knee and assigned a noncompensable evaluation for this 
disorder, effective from January 2004.  Following receipt of 
notification of that decision, the Veteran perfected a timely 
appeal with respect to the noncompensable rating assigned to 
his left knee disability.  During the current appeal, and 
specifically by an October 2005 rating action, the RO 
assigned a 10 percent evaluation for the entire time on 
appeal.  The left knee disability remains so evaluated.  

According to the diagnostic code which rates impairment 
resulting from tibia and fibula pathology, the following 
ratings are warranted:  10 percent (malunion of the tibia and 
fibula with slight knee or ankle disability), 20 percent 
(malunion of the tibia and fibula with moderate knee or ankle 
disability), 30 percent (malunion of the tibia and fibula 
with marked knee or ankle disability), and 40 percent 
(nonunion of the tibia and fibula with loose motion, 
requiring a brace).  38 C.F.R. § 4.71a, DC 5262 (2008).  

Also for consideration are the diagnostic codes which 
evaluate impairment resulting from limitation of motion of 
the knee.  Normal flexion and extension of the knee joint 
range from 140 degrees to zero degrees.  38 C.F.R. § 4.71, 
Plate II (2008).  The VA General Counsel has determined that 
separate ratings may be awarded for disability of the same 
joint based upon findings of limitation of flexion and 
limitation of extension of the leg.  VAOPGCPREC 9-2004 (Sept. 
2004).  

According to a relevant diagnostic code, the following 
ratings are warranted for varying degrees of limitation of 
flexion of the knee:  0 percent (for limitation of flexion of 
the leg to 60 degrees), 10 percent (for limitation of flexion 
of the leg to 45 degrees), 20 percent (for limitation of 
flexion of the leg to 30 degrees), and 30 percent (for 
limitation of flexion of the leg to 15 degrees).  38 C.F.R. 
§ 4.71a, DC 5260 (2008).  

In addition, the following ratings are warranted for varying 
degrees of limitation of extension of the knee:  0 percent 
(for limitation of extension of the leg to 5 degrees), 10 
percent (for limitation of extension of the leg to 
10 degrees), 20 percent (for limitation of extension of the 
leg to 15 degrees), 30 percent (for limitation of extension 
of the leg to 20 degrees), 40 percent (for limitation of 
extension of the leg to 30 degrees), and 50 percent (for 
limitation of extension to 45 degrees).  38 C.F.R. § 4.71a, 
DC 5261 (2008).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Further, the VA General Counsel has determined that separate 
ratings may be awarded for disability of the same joint based 
upon findings of limitation of motion and instability of that 
joint).  VAOPGCPREC 23-1997 (July 1997).  According to the 
appropriate diagnostic code, the following ratings are 
warranted for varying degrees of instability of the knee 
joint:  10 percent (for slight recurrent subluxation or 
lateral instability), 20 percent (for moderate recurrent 
subluxation or lateral instability), and 30 percent (for 
severe recurrent subluxation or lateral instability).  
38 C.F.R. § 4.71a, DC 5257 (2008).  

Initial post-service medical records reflect the Veteran's 
complaints of left knee pain.  Specifically, a physical 
examination conducted at a January 2005 VA outpatient 
treatment session demonstrated mild pain on internal rotation 
of the Veteran's left knee.  However, no swelling or 
limitation of motion of this joint was shown.  

According to a report of a March 2007 VA outpatient treatment 
session, the Veteran had sustained an injury to his left knee 
in an April 2006 vehicle accident.  He complained of 
intermittent pain and swelling of this joint.  A physical 
examination of the Veteran's left knee demonstrated preserved 
range of motion without pain, negative anterior and posterior 
drawer tests, and no effusion, localized tenderness, or 
crepitation.  

In June 2007, the Veteran sought treatment for complaints of 
left knee pain.  A physical examination conducted on his left 
knee at that time showed a normal gait, normal range of 
motion, and no trouble rising to a standing position, 
effusion, pain with patellofemoral compression, instability 
(with Lachman's test or varus/valgus stress testing), 
tenderness around the patella, or pain on ranges of motion.  
X-rays of his left knee were unremarkable.  

In August 2007, the Veteran again sought medical care for 
complaints of continued left knee pain.  A physical 
examination conducted on his left knee at that time 
demonstrated a normal gait, good range of motion, negative 
drawer's and varus/valgus maneuvers, and no effusion.  

In February 2009, the Veteran underwent a VA joints 
examination, at which time he complained of intermittent left 
knee pain upon squatting and kneeling.  A physical evaluation 
completed on his left knee reflected pain on ranges of 
motion, clicking on extension, and limitation of flexion to 
90 degrees but normal extension and no deformity, giving way, 
instability, pain, stiffness, weakness, incoordination, 
dislocation or subluxation, locking episodes, inflammation, 
swelling, tenderness at the joint line, crepitation, 
grinding, patellar or meniscus abnormality, tendon or bursae 
abnormality, or ankylosis.  

X-rays of the left knee showed bony exostoses along the 
distal femur medially and proximal posterior fibula 
("perhaps related to a broad-based osteochondromas") but 
showed no acute finding or significant degenerative joint 
disease.  

The Board acknowledges that, at the June 2007 VA outpatient 
treatment session, the Veteran had stated that his left knee 
pain "was secondary to an automobile accident."  In this 
regard, the Board also notes that post-service medical 
records indicate that the Veteran had sustained injuries in a 
post-service April 2006 vehicle accident.

After a careful review of the claims folder, and for the 
reasons set forth below, the Board finds that an increased 
rating for the Veteran's service-connected left knee 
disability is not warranted.  The Board reaches this 
conclusion without determining which pathology is associated 
with the service-connected left knee disability and which is 
related to the injury sustained to this joint as a result of 
the post-service vehicle accident in April 2006.  

As previously discussed herein, the post-service examinations 
conducted on the Veteran's left knee have been consistently 
relatively negative.  Even if the left knee pathology found 
on examination is assumed to be associated with the 
service-connected disability of this joint (and not to the 
injuries sustained in the post-service accident), such 
symptomatology is not of such severity as to warrant an 
increased rating.  

For instance, as available evidence illustrates, neither 
malunion of the Veteran's left tibia and fibula, nor any left 
ankle disorder, has been shown.  Further, examination of the 
left knee has been largely negative.  Such findings do not 
support an increased evaluation of 20 percent, based upon 
impairment of the left tibia and fibula.  See 38 C.F.R. 
§ 4.71a, DC 5262 (which requires evidence of malunion of the 
tibia and fibula with moderate knee or ankle disability for 
the grant of a 20 percent rating).  

Further, the findings of limitation of flexion no worse than 
90 degrees and of normal extension do not support the award 
of an increased rating of 20 percent, based upon impairment 
resulting either limitation of flexion or limitation of 
extension of the left knee.  38 C.F.R. § 4.71a, DC 5260 
(requiring limitation of flexion to 30 degrees for a 
20 percent rating), DC 5261 (requiring limitation of 
extension to 15 degrees for a 20 percent evaluation).  

Indeed, the slight limitation of flexion and normal range of 
extension of the Veteran's left knee do not warrant separate 
compensable ratings based on such pathology.  VAOPGCPREC 
9-2004 (Sept. 2004) (separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  

In this regard, the Board has considered the Veteran's 
complaints of left knee pain upon squatting and running and 
of an inability to stand for prolonged periods of time or to 
walk long distances (e.g., more than one mile).  Indeed, the 
recent VA joints examination conducted in February 2009 
demonstrated pain on ranges of motion, clicking on extension, 
and slight limitation of flexion (to 90 degrees).  

Significantly, however, the multiple post-service physical 
examinations conducted on the Veteran's left knee have been 
otherwise negative.  Indeed, at the February 2009 VA joints 
examination, the Veteran denied experiencing any flare-ups of 
his left knee pain.  

Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating for the patellofemoral 
pain syndrome of the Veteran's left knee adequately portrays 
the functional impairment, pain, and weakness that he 
experiences as a consequence of use of this joint.  Of 
particular significance to the Board are the relatively 
normal objective findings shown on multiple evaluations 
during the appeal period as well as the Veteran's denial of 
any flare-ups of left knee pain.  

Moreover, examination of the Veteran's left knee has also 
consistently shown no instability of this joint.  
Specifically, these evaluations have demonstrated negative 
anterior and posterior drawer signs, Lachman's tests, and 
varus/valgus stress testing as well as no dislocation or 
subluxation.  Without evidence of slight recurrent 
subluxation or lateral instability of the right knee, a 
separate compensable evaluation based upon impairment 
resulting from instability of this joint is not warranted.  
38 C.F.R. § 4.71a, DC 5257; see also VAOPGCPREC 23-1997 (July 
1997) (stipulating that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of motion and instability of that joint).  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for the left knee disability is not warranted for any 
portion of the rating period on appeal.  In reaching this 
conclusion, the Board has applied the benefit-of-the-doubt 
doctrine where appropriate but finds that the preponderance 
of the evidence is against the increased rating claim.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Significantly, a complete and thorough review of the claims 
folder fails to show that, at any time during the current 
appeal, did the Veteran's left knee disability result in 
marked interference with his present employment or require 
hospitalization.  Indeed, he has only sought outpatient 
treatment for this disorder on a rare basis.  

Further, at the February 2009 VA examination, the examiner 
opined that this disability has no significant effect on the 
Veteran's full-time student status or on his current 
occupation in food service marketing.  In addition, the 
examiner concluded that this disability has no effect on the 
Veteran's usual daily activities.  He explained that, 
although he has difficulty walking for exercise due in part 
to an exacerbation of his left knee pain, he is able to 
perform occasional resistance training three times per week, 
household chores, and activities of daily living.

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's left knee disorder 
result in unusual disability or impairment that rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  For these reasons, the 
Board concludes that referral under the provisions set forth 
at 38 C.F.R. § 3.321(b)(1) is not warranted for this 
disability for any portion of the rating period on appeal.  

 Service Connection for a Right Hip Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly related to intercurrent causes.  38 
C.F.R. § 3.303(b) (2008).  However, continuity of symptoms is 
required where a condition in service is noted but is not 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In considering the matter of in-service incurrence, the Board 
notes that service treatment records indicate that, in July 
2003, the Veteran sought medical care after "hurt[ing . . . 
his] . . . hip playing football."  He reported having a 
3-month history of a "snapping out" sensation in his right 
hip.  He denied any prior history of trauma.  A physical 
examination was unremarkable.  X-rays taken of this joint 
showed no fracture or dislocation, but a labral injury could 
not be excluded.  

In August 2003, the Veteran reported having injured his right 
hip when his girlfriend sat on his knee.  He explained that, 
since that injury, he experienced "popping" sensations in 
his right hip upon flexion of the joint.  

The remainder of the service treatment records is negative 
for complaints or treatment referable to a chronic right hip 
disorder.  Indeed, despite the Veteran's complaints of 
constant right hip pain, a November 2003 pre-discharge 
examination showed that his right hip strain had resolved.  
The physical and radiological evaluations completed on the 
Veteran's right hip at that time were negative.  As such, the 
evidence does not support a finding that a chronic right hip 
disorder was shown during active duty.  

Additionally, post-service medical records do not provide a 
diagnosis of a chronic right hip disorder.  In this regard, 
the Board acknowledges that the Veteran complained of 
recurring right hip pain as well as "popping and snapping" 
sensations in 2005.  X-rays of the right hip in May 2005 
showed a small faint density adjacent to the superior lateral 
margin of the acetabulum which the physician believed "may 
be a flake of bone from the acetabulum pulled off in a 
capsular sprain or calcification subsequent to the injury at 
that level."  

Further, according to a report of a May 2006 VA outpatient 
treatment session, the Veteran injured multiple joints, 
including his right hip, in a motorcycle accident that had 
occurred two weeks earlier.  X-rays taken of his right hip 
were negative.  

In any event, and of particular significance to the Board, 
are the results of the VA joints examination conducted in 
February 2009.  Despite the Veteran's complaints of right hip 
pain at that time, the examiner concluded-following physical 
and radiographic evaluations-that the right hip was normal.  

Without a finding that the Veteran has a current chronic 
right hip disorder, service connection for such a disability 
cannot be awarded on any bases.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of a 
present disability, there can be no valid claim).  
Consequently, the preponderance of the evidence is against 
the claim for service connection for a right hip disorder, 
and the reasonable doubt doctrine is not for application.  

Additional Considerations

The Board has also considered the Veteran's assertions that 
he has a diagnosed right hip disability associated with his 
active duty service and that his service-connected left knee 
disability has worsened.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

Here, the Veteran is competent to report symptoms because 
such actions require only personal knowledge and his 
symptomatology comes to him through his senses.  Layno, 6 
Vet. App. at 470.  However, a chronic right hip disability is 
not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
Further, the Veteran is not competent to identify a specific 
level of disability (e.g., as with his service-connected left 
knee disorder)-according to the appropriate diagnostic 
codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence-concerning the nature of the 
Veteran's right hip symptomatology and the nature and extent 
of his left knee disability-has been provided by the medical 
personnel who have examined and/or treated him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations and also by service records 
obtained and associated with the claims file.  The medical 
findings (as provided in the examination reports) directly 
address his right hip symptomatology, as well as the criteria 
under which his left knee disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective complaints of a right hip 
disorder and increased left knee symptomatology.  See 
Cartright, 2 Vet. App. at 25 (interest in the outcome of a 
proceeding may affect the credibility of testimony).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the service 
connection and increased rating claims on appeal.  There is 
no doubt to be otherwise resolved.  As such, the appeals are 
denied.  



Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Right Hip.  Here, the duty to notify was not satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, a November 2003 letter informed the Veteran of 
his and VA's respective duties for obtaining evidence.  He 
was not, however, notified of what evidence was required to 
substantiate his service connection claim until March 2005 
(after the May 2004 rating action which is the subject of 
this appeal).  In total, the correspondence provided him with 
"the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and the statement of the case was furnished later in March 
2005.  In addition, supplemental statements of the case were 
issued in October 2005 and April 2009.  Consequently, the 
Board finds that the duty to notify has been satisfied.  

With respect to the Dingess requirements, in December 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the service connection issue on appeal.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran was given an opportunity to set forth 
his contentions during the hearing before VA personnel but 
declined to do so.  Also, a specific VA medical opinion 
pertinent to the service connection issue on appeal was 
obtained in February 2009.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination this service connection claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of this service connection claim that has not 
been obtained.  In fact, in May 2009, the Veteran 
specifically stated that he had no additional evidence to 
provide.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this issue.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Left Knee.  The Veteran's claim for an increased rating for 
his service-connected left knee disability arises from his 
disagreement with the initial evaluation following the grant 
of service connection for this disorder.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA 
records with his claims folder, and he was afforded a VA 
examination in February 2009.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  


ORDER

An initial rating in excess of 10 percent for patellofemoral 
pain syndrome of the left knee is denied.  

Service connection for a right hip disorder is denied.  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


